Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., seeks to appeal the district court’s order denying his motions for recusal, motions for relief from judgment, and requests for permission to file additional motions. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Davis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Davis’ motions to appoint counsel and to supplement the record, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED